Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Jerry Gee, Appellant                                  Appeal from the 114th District Court of
                                                      Smith County, Texas (Tr. Ct. No. 114-
No. 06-13-00023-CR        v.                          0957-12). Memorandum Opinion delivered
                                                      by Justice Moseley, Chief Justice Morriss
The State of Texas, Appellee                          and Justice Carter participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Jerry Gee, has adequately indicated his inability to pay costs
of appeal. Therefore, we waive payment of costs.



                                                      RENDERED OCTOBER 10, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk